Title: To John Adams from John Quincy Adams, 12 January 1813
From: Adams, John Quincy
To: Adams, John



N. 20.
My dear Sir
St: Petersburg 12. Jany: 1813.

In enclosing to you a letter for my Mother, and one for my Son George, I feel the duty of adding at least a few lines to yourself; to wish you joy in the course of the new year, and to offer my prayers to the giver of all Good, that you may have in store for you this and many more years of comfort, and of happiness, such as earth can bestow
In one of your last Letters you observed to me that I was wasting my years here, forgotten by my Countrymen, though not forgetting them—I trust I never shall forget them; wherever the Providence of God may direct my wandering, or cast a portion of my lot—But whether it would be any advantage, either to them or to myself, that I should be remembered by them is known only to the all-wise disposer—The only service, that in the present Circumstances of the world, I could have a possible opportunity of rendering them would be to contribute a fervent though a feeble effort to restore to them the blessing of Peace—To them alone it belongs to determine, whether this opportunity shall be allowed me, and if they deem it expedient this will be the place where it may be indulged—As the War was commenced by a sort of fatality, when the only indispensable cause for it was actually removed, I would still hope that it may be terminated at an early period—It has been hitherto conducted on our part, in a manner which I wish it were in my power and in that of the whole world to forget; but which will be too long and too effectually remembered.
Mr Canning has become the Representative for the City of Liverpool in the British House of Commons—Liverpool has been for nearly twenty years the most flourishing City in the British  Islands and its prosperity has been almost entirely owing to the Commerce with America—This fact is worth a volume of Commentary, to shew the Disposition of the People of England towards America—If there was a spot in the British Dominions, where a sentiment of regard for America might have been supposed to have some influence it was Liverpool; and Liverpool is the place where the most rancorous, malicious and vindictive Enemy of America, carries a triumphant and insulting Election—His first speech in his new capacity was to reproach the Ministers, that after six months of War they had not destroyed the Seaports of the United States—So you see the same Spirit, which prevailed when you prophesied to Lord Shelburne the second WAR, still blooms in all its luxuriance—Canning boasted at the hustings that he had been twice offered the Office of Secretary of State within six Months; and it appears still highly probable that he will soon have it—The present Ministers appear to be not quite so eager as he is to demolish the American Sea-ports—I suppose they prefer operating in the style of Captain Henry’s mission—I consider CANNING’S SYSTEM as by much the least formidable of the two; but if he comes in the chance or the possibility of Peace will be more precarious and remote than I think it is at present.—Canning’s War would do us just mischief enough to shew the savage temper with which it would be pursued—It would be utterly impotent to produce any other effect than increased exasperation and bitterness—It would very soon put down the British party, among us; which is chiefly concentrated in those very Sea-Ports that Canning longs to see burnt.
The present British Ministers rely upon the issue of our Presidential election for Peace—They have been told, and they believe that if Mr Clinton is the new President, there is to be no question between the United States and them for discussion—Peace is to be asked for on such Conditions as they shall chuse to dictate, and the maritime rights, of man-stealing and so forth are to be sanctioned forever—Anxiously as I sigh for Peace, I need not say to you that it is not for such a Peace as that.
A career of good-fortune rather than of success, has followed the present British Ministry since they were ultimately fixed in power; which will prolong their duration and exaggerate all their pretensions—The folly and the disasters of the French Emperor, will contribute to the same end—His Russian Campaign is now terminated; and his defeat has been as signal and calamitous as any of his former successes had been dazzling—Whether his own Government can stand the shock of such a tremendous campaign is at least problematical; but he has in six months crippled the power of France, beyond all chance of restoration—Poland and Prussia he has already lost, and it is scarcely possible that the rest of Germany should not slip from his grasp and turn against him—Russia is the arbitress of Europe, and though she has purchased the prerogative at an immense expence of blood and treasure, she has obtained it cheaper than her most sanguine friends could have expected—She has now in her turn become the invader, and probably the year now commencing will witness changes on the European Continent as great as those which have distinguished the last.
I am, my Dear Sir, ever faithfully your’s
A.